Exhibit 10.38

Spire Inc.

 

2015 Equity Incentive Plan

Restricted Stock Award

 

THIS AWARD (“Award”) is made by Spire Inc. (the “Company”) as of this 20th day
of November, 2019.

 

Pursuant to the terms of the Company’s 2015 Equity Incentive Plan (“Plan”), the
Participant has been awarded shares of restricted stock subject to the terms and
conditions of the Plan and this Award (“Restricted Stock”).

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Award, the parties hereto hereby agree as follows:

 

1.Restricted Stock Award.  Subject to the terms and conditions in this Award and
the Plan, the Company awards to the Participant, effective as of the Award Date,
the number of shares of Common Stock of the Company reflected on the Company’s
stock administration website associated with the Award Date.

 

2.Award Date.  The Award Date of the Restricted Stock awarded under this Award
is November 20, 2019.

 

3.Incorporation of Plan.  All terms, conditions and restrictions of the Plan are
incorporated herein and made part hereof as if stated herein.  If there is any
conflict between the terms and conditions of the Plan and this Award, the terms
and conditions of the Plan, as interpreted by the Committee, shall govern.  All
capitalized terms used herein, but not otherwise defined, shall have the meaning
given to such terms in the Plan.

 

4.Restrictions and Conditions.  Except as otherwise provided in this Award,
Participant shall forfeit, for no consideration, any and all right to the
Restricted Stock under this Award upon Participant’s termination of employment
with the Company and any of its subsidiaries for any reason prior to November
20, 2022 (“Vesting Date”).

 

5.Lapse of Restrictions.  The Participant accepts this Restricted Stock Award
and agrees that the restrictions relative to the Award shall lapse and all
Shares of Restricted Stock shall vest on the Vesting Date.

 

Notwithstanding the foregoing, vesting shall be accelerated upon the following
circumstances:

 

(a)if within two years following a Change in Control, the Participant’s
employment is terminated by the Company or a subsidiary of the Company without
Cause (a “Change in Control Termination”), the restrictions shall lapse as to
all Restricted Shares upon the earlier of the Vesting Date or the date of the
Change in Control Termination; or

 

 

--------------------------------------------------------------------------------

 

(b)if a Participant leaves employment of the Company and its subsidiaries due to
officer mandatory retirement requirements, death, disability or normal
retirement at age 65 prior to the Vesting Date, the restrictions shall lapse as
to such number of shares of Restricted Stock determined by multiplying the total
number of Restricted Shares subject to this Award by a fraction the numerator of
which is the number of full months from the Award Date to the Participant’s
termination date and the denominator of which is thirty-six (36).

 

6.Shareholder Rights.  Participant shall have all of the rights of a shareholder
of the Company with respect to shares of Restricted Stock, including the right
to vote and to receive dividends, but the Restricted Stock remains subject to
the non-transferability restrictions set forth in Section 8 of this Award.

 

7.How Shares Are Held.  The Restricted Stock shall be held by a Company
custodian until all of the restrictions have lapsed and all applicable terms and
conditions have been met.  The Company shall cause the shares of Restricted
Stock to be issued without a restrictive legend when all restrictions lapse as
provided in Section 5.

 

8.Shares Non-Transferable.  The Restricted Stock shall not be transferable by
Participant and may not be sold, assigned, disposed of, or pledged or
hypothecated as collateral for a loan or as security for performance of any
obligation or for any other purpose until after the restrictions have lapsed as
provided in Section 5.

 

9.No Right to Continued Employment.  Nothing in this Award shall confer on the
Participant any right to continuance of employment by the Company or a
subsidiary, nor shall it interfere in any way with the right of Participant’s
employer to terminate Participant’s employment at any time.  

 

10.Tax Withholding and Tax Election.  The Company shall not be obligated to
deliver any shares of Restricted Stock until Participant pays to the Company in
cash, or any other form of property acceptable to the Company, the amount
required to be withheld for any federal, state or local income, FICA or other
taxes of any kind with respect to such shares.  The Participant may, by notice
to the Company, elect to have such withholding satisfied by a reduction of the
number of shares otherwise so deliverable, such reduction to be calculated based
on the Fair Market Value of the Common Stock on the date the restrictions lapse
as provided in Section 5.  Fair Market Value shall be determined as the closing
price of common shares of the Company on the Vesting Date.  The Company and its
subsidiaries shall, to the extent permitted by law, have the right to deduct
such taxes, from any payment of any kind otherwise due to Participant.  Until
the restrictions have lapsed as provided in Section 5, any dividends paid
relative to the Restricted Stock shall be treated as compensation and subject to
tax withholdings in accordance with tax laws then in effect.

 

The Participant may, but is not required to, elect to apply the rules of Section
83(b) of the Code to the issuance of the shares of Restricted Stock that is
subject to a substantial risk of forfeiture.  If the Participant makes an
affirmative election under Section 83(b) of the Code, the Participant must file
such election within 30 days after the date of this Award with the Internal
Revenue Service and notify the Company within 30 days after making such
election.  The decision to make an affirmative election under Section 83(b) of
the Code depends upon a wide variety of facts and circumstances and as such the
Participant should consult his or her tax advisor.  The Company will not provide
guidance to the Participant on determining if an affirmative election is
appropriate.

 

--------------------------------------------------------------------------------

 

 

11.Confidential Information and Restrictions on Soliciting Employees.
Notwithstanding any provision of this Award to the contrary, the Participant
shall pay to the Company the Fair Market Value of the Restricted Stock that
vests under this Award, if, during the period beginning on the date hereof and
ending eighteen months following the date the Participant’s employment with the
Company and its subsidiaries terminates (provided that such termination is other
than a Change in Control Termination), the Participant: (1) discloses
Confidential Information, as defined below, to any person not employed by the
Company or any of its subsidiaries or not engaged to render services to the
Company or any of its subsidiaries; or (2) Solicits Employees, as defined
below.  Fair Market Value shall be calculated on the date of the first violation
of this Section 11.

 

For purposes of this Section 11, “Confidential Information” means information
concerning the Company, its subsidiaries and their business that is not
generally known outside the Company, and includes (A) trade secrets;
(B) intellectual property; (C) methods of operation and processes;
(D) information regarding present and/or future products, developments,
processes and systems; (E) information on customers or potential customers,
including customers’ names, sales records, prices, and other terms of sales and
cost information; (F) personnel data; (G) business plans, marketing plans,
financial data and projections; and (H) information received in confidence from
third parties.  This provision shall not preclude the Participant from use or
disclosure of information known generally to the public or of information not
considered confidential by persons engaged in the business conducted by the
Company or subsidiary or from disclosure required by law or court order.

 

“Solicits Employees” means the Participant’s direct or indirect hire, solicit to
hire, or attempt to induce any employee of the Company or a subsidiary (who is
an employee of the Company or a subsidiary as of the time of such hire or
solicitation or attempt to hire) to leave the employment of the Company or a
subsidiary, or the Participant’s direct or indirect hire, solicit to hire, or
attempt to induce any former employee of the Company or a subsidiary (who was
employed by the Company or a subsidiary within the 12-month period immediately
preceding the date of such hire or solicitation or attempt to hire) to leave the
employment of the former employee’s then-current employer.

 

12.Integration.  This Award and the other documents referred to herein or
delivered pursuant hereto which form a part hereof, contain the entire
understanding of the parties with respect to its subject matter.  There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein.  This Award, including without limitation the Plan,
supersedes all prior agreements and understandings between the parties with
respect to its subject matter and may only be amended by mutual written consent
of the parties.

 

13.Governing Law.  This Award shall be governed by and construed and enforced in
accordance with the laws of the State of Missouri, without regard to the
provisions governing conflict of laws.

 

14.Compliance with Laws and Regulations.  The obligations of the Company under
this Award shall be subject to all applicable federal and state laws, rules and
regulations and to such approvals by any government or regulatory agency as may
be required.

 

 

--------------------------------------------------------------------------------

 

15.Participant Acknowledgment.  By accepting this Award, the Participant
acknowledges receipt of a copy of the Plan, and acknowledges that all decisions,
determinations and interpretations of the Committee in respect of the Plan and
this Award shall be final and conclusive.

 

In addition, the Participant expressly acknowledges that violation by the
Participant of Section 11 of this Award will obligate the Participant to pay to
the Company the Fair Market Value of the Restricted Stock that becomes vested
pursuant to Section 5.

 

 

 

 

 

 

 